Case 9:17-cv-00050-DLC-JCL Document 139-2 Filed 02/21/19 Page 1 of 2




                   EXHIBIT 2
      PL003215 Email from Sherry Spencer
           Dated December 5, 2016
Case 9:17-cv-00050-DLC-JCL Document 139-2 Filed 02/21/19 Page 2 of 2




               jpg>


  From: Sherry: Spencer nit
  Sent Monday, December 05, 2076.4:38 PM
  To: David Winter
  Subject: Re: News Story About Your Whitefish Proparty


  Me Winter,


  As | would hope Tanya Gersh has told you, my Son, Richard Spencer, has neither ownership nor financial interest in my
  building. As painful as this is, | am exploring a-potential sale of the building in response to Ms. Gersh’sinsistence that |
  Sell, a5 wellas to protect the innocent commercial tenants in my building who have been threatened with boycolts of their
  businesses. My husband and | love this community and wish to continue ourlives heré. As parenis, we deeply love our
  Son, a8 we always will We unequivocally do not agree with the extreme positions espoused by Richard. We are stunned
  by the actions of Love Lives Here, an organization claiming to advocate tolerance and equal treatment of all citizens, yet
  coursing financial harm to many innocent parties. My husband and | are not accustomed to the Spotlight, we feel we are
  not part of the story as our son is a.grown man, and we simply ask to be left in peace.


  Sherry Spencer


  Sherry Spencer
  cell 214




  Notice: This email is nol encrypted, howeverit is confidential and may be privileged: it is for the sole use of the named
  and intended recipient, Any reviewor distribution by others is strictly prohibited, If you are not the intended recipient,
  delete all copies and notify SaylesiWerbner, PoC.




                                                                                                                    0053




                                                                                                                                 PLOO3215
